DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
1. Claim 34 is new.
2. Claims 1-6 and 34 are examined in the instant application.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a transgenic silkworm whose genome comprises a nucleic acid encoding biotin ligase and a nucleic acid encoding a protein comprising a biotinylation tag sequence, wherein the silkworm expresses a biotinylated protein,
does not reasonably provide enablement for a silkworm that does not express a phenotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the 
The breadth of the claimed invention encompasses a silkworm which expresses no phenotype.
Whereas the nature of the invention is a transgenic silkworm that is capable of biotinylating exogenously expressed tagged proteins, the breadth of the claimed invention is not supported by the instantly filed specification. 
Working Examples
The specification teaches in pg. 83 at parag. 0114:
“As used herein, "silkworm form sugar chain" refers to a unique sugar chain structure in a glycoprotein produced by a silkworm. Typical examples thereof include trimannosyl core (itself), oligomannose type sugar chain and complex type sugar chain, and hybrid types (see Figures 19 and 20). In the present invention, a silkworm form glycoprotein is produced using the middle silk gland. Thus, unless specifically noted otherwise, "silkworm form sugar chain"
refers to the unique sugar chain form produced in the middle silk gland. An exemplary silkworm form sugar chain has a structure with a core in which two N-acetylglucosamine (GlcNAc) bound 
therefrom and various sugar chains bound thereto.”
	Based upon this teaching in the specification, the "silkworm form sugar chain" recited in claim 1 is uniquely expressed in the middle silk gland. The skilled artisan would find that based upon this teaching in the specification and the recitation in claim 1, that only an organism that comprises a silk gland would be enabled to practice the claimed invention. While there are various insects, in addition to silkworms, such as spiders that comprise silk glands, the claims require a “silkworm form” sugar chain and the only organism contemplated by the specification that expresses a silkworm form sugar chain is a silkworm.
	Further, the specification does not contemplate an organism that transgenically expresses a silkworm form sugar chain or that such an expression is even possible without a silk gland. Thus based upon the teachings in the specification, the skilled artisan would find that only a silkworm is enabled to practice the claimed invention. The claim requirement that the organism is able to add a silkworm form sugar chain to a glycoprotein limits the claimed invention to a silkworm since the recited silkworm form sugar chain is only produced in the middle silk gland of a silkworm.
	Additionally, a review of the specification teaches that the limitation “able to add a silkworm form sugar chain to a glycoprotein” has no bearing to the following limitations regarding co-expression of target protein and biotin ligase. Example 16 on pg. 217 teaches that silkworms are able to glycosylate exogenously expressed proteins such as sRAGE, however this glycosylation is separate from the biotinylation that is embraced in claim 1 and further limited in 
	Biotinylation
	The specification continues to teach on pg. 170 at parag. 0365:
	“One aspect of the present invention provides a silkworm or an organism adding a sugar chain similar to that of a silkworm coexpressably incorporated with a nucleic acid molecule encoding a target protein and a biotin ligase.
Since a target protein such as CTLD14 or a nucleic acid sequence encoding sRAGE comprises a biotinylated tag sequence, the target protein is biotinylated by coexpression of biotin ligase. In one embodiment, a biotin ligase is BirA (SEQ ID NO: 106). Examples of a tag sequence that is biotinylated include, but are not limited to, BioEase.tag, Avi.tag, and any sequence that can be biotinylated. These silkworms can efficiently manufacture biotinylated CTLD14 or biotinylated sRAGE by oral administration of biotin. The resulting biotinylated CTLD14 has excellent pH stability.”
Starting at Example 19 on pg. 225 the specification teaches a transgenic silkworm that produces a biotinylated form of either CTLD14 or sRAGE in its silk gland in response to the oral administration of biotin. While the specification uses CTLD14 and sRAGE as exemplary proteins, the science of biotinylation is well understood in the art. For example, Hwang et al. (2014, Appl. Microbiol. Biotechnol., Vol. 98, pgs. 8201-8209) teach that silkworms have an inherent posttranslational mechanism that can produce biotin-dependent human proteins (see Closest Prior Art below for further discussion). Further the commercial use of biotinylation tag sequences on proteins is well understood in the art. 

Thus limiting the claimed invention to the scope set forth above is proper.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that from the disclosure of the present application, a person skilled in the art is taught how to make and use a transgenic silkworm whose genome comprises coexpressably integrated therein a nucleic acid encoding biotin ligase and a nucleic acid encoding a target protein, readily and without undue experimentation.
The present specification describes such a target protein, for instance, a CTLD14 protein comprising a biotinylation tag sequence, at e.g., para. [0483]-[0484] of the U.S. Application Publication US 2017/0354129. Example 12 of the present specification (e.g, para. [0623]-[0638] and Fig. 22) teaches an encompassed transgenic silkworm that expresses such a biotinylated protein in its silk gland without having been orally administered biotin. The PTO thus errs in its assertion that the specification is enabling only for an engineered silkworm that requires oral administration of biotin in order to express a biotinylated protein in its silk gland. On the contrary, it is submitted that from the specification disclosure a person skilled in the art is taught how to make and use the subject matter encompassed by the present claims.
Example 12 in the instant application) does not describe feeding biotin to the claimed silkworm, biotin is still provided genetically in the silkworm of Example 12. The PTO thus asserts further that in the silkworm of Example 12, an exogenous source of biotin is still required in order for the claimed silkworm to express a biotinylated protein in its silk gland.
Applicant respectfully disagrees. As disclosed in the present application, e.g., in Example 12 (para. [0623]-[0652] of the U.S. application publication), the encompassed genetically modified silkworm can produce a biotinylated target protein without administration of biotin (e.g, para. [0623]-[0638] of US2017/0354129).
Similarly, the PTO is referred to the data in the attached post-filing publication by Kumano-Kuramochi et al. (2017 Sci. Rep. 7:356), which describes additional characterization of biotinylated protein expression by engineered silkworms produced according to the teachings of the present application. As shown by Kumano-Kuramochi et al. (e.g, page 4, last full paragraph; page 8, first full paragraph, Fig. 4C), in an engineered silkworm coexpressing integrated transgenes encoding a target protein (sRAGE) and a biotin ligase according to the present specification disclosure, administration of exogenous biotin improved the efficiency with which a target protein was biotinylated. Importantly, however, administration of exogenous biotin was not necessary for the silkworm to produce the biotinylated protein. Indeed, Kumano-without having been orally administered biotin (Fig. 4C, lanes 2-6).
Accordingly, Applicant submits that the instant application satisfies the enablement requirement of § 112 by providing a specification disclosure from which a person skilled in the art can make and use what is claimed readily and without undue experimentation, as evidenced by the data in Kumano-Kuramochi et al., which were generated by following the teachings of the instant specification. Specifically, it is submitted that from the present specification, the skilled person would understand that administration of exogenous biotin to the encompassed silkworm is not necessary for the silkworm to produce biotinylated proteins, and that the claimed silkworm is able to produce a biotinylated target protein using the co-expressed biotin ligase.
In addition, Applicant respectfully traverses the allegation made by the PTO that the present claims are not enabled because an exogenous source of biotin is asserted to be “still provided genetically” to the encompassed silkworm. Applicant submits that this allegation has been made by the PTO without evidence. The instant specification in general, and Example 12 in particular, describe a silkworm that has been genetically modified with a nucleic acid molecule encoding a target protein and a biotin ligase, but nowhere is there described any requirement that the silkworm is genetically modified with an exogenous gene responsible for biotin biosynthesis. The same applies to the post-filing data from Kumano-Kuramochi et. al., 2017 in that the silkworm therein is not genetically modified with a gene encoding any biotin biosynthetic pathway component (see, e.g., Figure 4 of Kumano-Kuramochi et. al).

Examiner’s Response
While Applicants arguments have been partially persuasive they are not fully persuasive. Specifically, Applicant arguments and evidence that oral administration of biotin is not required for biotinylation is found persuasive and the scope has been amended to reflect this.
However the scope of enablement remains over a silkworm which has no phenotype as claimed. This is necessary since one of skill in the art would not know how to use a silkworm (transgenic) which expresses no phenotype, which is the case with the silkworm in claims 1-6. Specifically, all of the enabled uses of the claimed silkworm depend upon expression of a transgene and that that the silkworm expresses a biotinylated protein in its silk gland.  Thus for the reasons of record, the rejection is maintained.

Conclusion
No claims are allowed.
The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID A MONTANARI/Examiner, Art Unit 1632